Judgment, Supreme Court, Bronx County, entered on August 25, 1976, unanimously affirmed, without costs and without disbursements. It cannot be said, as a matter of law, that there are insufficient findings in the referee’s report of irregularities, improprieties and fraudulent practices. (See Matter of Mercorella v Benza, 37 NY2d 792; 49 AD2d 716.) We have no transcript of the evidence and therefore cannot say that the referee’s findings are not supported by the evidence. Concur&emdash;Stevens, P. J., Kupferman, Silverman, Capozzoli and Nunez, JJ.